Citation Nr: 1332378	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  13-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to death pension with aid and attendance benefits in excess of $90.00 per month prior to June 1, 2011.

2.  Entitlement to death pension with aid and attendance benefits, to include at a compensable level and in excess of $90.00 per month, from June 1, 2011 to January 1, 2012.

3.  Entitlement to death pension with aid and attendance benefits in excess of $90.00 per month on and after January 1, 2012.


REPRESENTATION

The Appellant is represented by:  Patricia Servaes, Agent

ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty September 1943 to October 1946.  The Appellant is his widow.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office in Philadelphia, Pennsylvania, on behalf of the Regional Office in Manchester, New Hampshire (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

On August 1, 2011, the Appellant submitted a claim of entitlement to benefits that was received as claims of entitlement to death pension, with aid and attendance; Dependency and Indemnity Compensation (DIC); and accrued benefits.  In an August 5, 2011 rating decision, the RO granted the Appellant's claim for death pension, with aid and attendance, effective April 1, 2011.  The RO did not specifically adjudicate the issues of entitlement to DIC or accrued benefits in the August 5, 2011 rating decision.  

For reasons unknown to the Board, notification of the August 5, 2011 rating decision was not sent to the Appellant until May 9, 2012.  In the May 9, 2012 letter, the RO explained that the Appellant's claim of entitlement to a death pension, with attendance, had been granted, but that her claims of entitlement to DIC and accrued benefits had been denied.  The RO also provided a brief explanation of the reasons underlying each of the decisions.  With respect to the death pension benefits flowing to the Appellant, the RO determined that the Appellant was entitled to a single payment of $90.00 (covering the period of time from May 1, 2011 to June 1, 2011), but that, on and after June 1, 2011, her monthly entitlement was at a noncompensable level based on its finding that the Appellant's annual income exceeded the maximum threshold.

The Appellant submitted a notice of disagreement, dated on June 11, 2012, essentially asserting that she was entitled to benefits in excess of $90.00 from May 1, 2011 to June 1, 2011, and entitled to a compensable level of benefits on a monthly basis on and after June 1, 2011, to include in excess of $90.00 per month.

In an April 18, 2013 statement of the case, a Decision Review Officer (DRO) denied the Veteran's claim of benefits in excess of those already granted.  In so doing, the DRO found that the medical care being provided to the Appellant by Providence House (a nursing home/assisted living facility) was mostly funded by PACE, a program for all-inclusive care for the elderly.  The DRO further found that PACE was a Medicaid-subsidized program for purposes of determining the level of death pension benefits to which the Appellant was entitled.  According to the regulations, the DRO explained that, if, as in the Appellant's case, the spouse of a deceased veteran was receiving Medicaid-covered nursing home care or assisted living, the maximum death pension benefit to which that spouse was entitled was $90.00 per month for any period after the month in which the Medicaid payments began.  Because the DRO determined that the Appellant was receiving care at Providence House through the PACE program, and that PACE was a Medicaid-subsidized program, the Appellant's was not entitled to benefits in excess of $90.00 per month.  The DRO did not address the issue of whether the Appellant's total countable annual income exceed the maximum threshold for purposes of determining whether she was entitled to a compensable monthly death pension payment.

The Appellant perfected an appeal to the Board by submitting a VA Form 9 that was date-stamped as received on July 8, 2013.

In an August 14, 2013 letter, the RO notified the Appellant that, due to an adjustment in her countable annual income, she was entitled to $90.00 per month, effective January 1, 2012, pursuant to her death pension, with aid and attendance.  The Appellant's claim was then certified to the Board for appellate review.

Based on a review of the evidence of record, the Board finds that there remain questions as to salient aspects of the Appellant's claim.  

According to 38 U.S.C.A. § 5503(d)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.551(i) (2013), if a surviving spouse having no child, is receiving Medicaid-covered nursing home care, no pension or death pension in excess of $90.00 per month shall be paid to or for the surviving spouse for any period of time after the month in which the Medicaid payments began.  The RO and DRO adjudicated the Appellant's claim based on this statute and regulation.  The statute makes clear that the $90.00-per-month-cap was effective from November 5, 1990, and terminates on November 30, 2016, which encompasses the entire pendency of the Appellant's appeal.  Consequently, the determination that the $90.00-per-month cap is applicable rests, in part, on ascertaining whether the Appellant is receiving Medicaid-subsidized nursing facility care.  

The record included contradicting evidence as to whether Providence House is a Medicaid-subsidized facility.  According to an April 12, 2012 Report of Nursing Home or Assisted Living Information, an employee of Providence House indicated that Providence House was Medicaid-approved.  However, according to a May 1, 2013 Report of Nursing Home or Assisted Living Information, what appears to be the same Providence House employee indicated that Providence House was not a Medicaid-approved facility.  Additionally, in her substantive appeal, the Appellant asserted that Providence House was not listed as a Medicaid-approved nursing facility according to www.medicare.gov.

Further, the Appellant asserted that the regulatory cap on monthly death pension payments was inapplicable to her as she was not receiving Medicaid-covered care at a nursing home/facility, claiming instead that she was receiving care at an assisted living facility.  According to 38 C.F.R. § 3.1(z) (2013), "nursing home" is defined, in pertinent part, as any extended care facility which is licensed by a State to provide skilled or intermediate-level nursing care.  Also, according to 38 U.S.C.A. § 5503(d)(1)(B), the term "nursing facility" means a nursing facility as defined in 42 U.S.C.A. § 1396r.  According to 42 U.S.C.A. § 1396r, "nursing facility" means an institution (or a distinct part of an institution) which is primarily engaged in providing to residents (A) skilled nursing care and related services for residents who require medical or nursing care; (B) rehabilitation services for the rehabilitation of injured, disabled, or sick persons, or (C) on a regular basis, health-related care and services to individuals who because of their mental or physical condition require care and services (above the level of room and board) which can be made available to them only through institutional facilities, and is not primarily for the care and treatment of mental diseases.  Further, in order to met the definition of "nursing facility," the facility must have in effect a transfer agreement (meeting the requirements of 42 U.S.C.A. § 1395x(l)) with one or more hospitals having agreements in effect under 42 U.S.C.A. § 1395cc.  The extensive requirements for meeting the definition of "nursing facility" are continued in 42 U.S.C.A. § 1396r, but need not be repeated here.  While the Appellant submitted evidence demonstrating that Providence House qualifies as an assisted living facility according to the Commonwealth of Massachusetts, Executive Office of Elder Affairs, VA has not undertaken any development as to whether Providence House qualifies as a nursing home/facility based on the above cited statutory and regulatory definitions.  

Moreover, the record included conflicting evidence as to whether PACE was a Medicaid-subsidized program and/or whether the Appellant could participate in the PACE program without her care being subsidized by Medicaid.  According to a printed description of the PACE program from www.Medicaid.gov associated with the claims file, PACE was described a Medicaid-subsidized program.  Further, according to an April 12, 2013 report of contact, the RO was informed by the Massachusetts PACE Coordinator that the PACE program was considered to be a Medicaid-subsidized program.  Further, in her substantive appeal, the Appellant acknowledged that the cost of the typical PACE participants' care can be subsidized by Medicaid, but that the cost of her care was not subsidized by Medicaid through PACE because she did not qualify for MassHealth (the Medicaid program in Massachusetts) due to excessive income.  Additionally, according to the April 12, 2012 Report of Nursing Home or Assisted Living Information, the Appellant or the Veteran (it was not specified) applied for Medicaid and that Medicaid coverage began on February 1, 2011.  However, according to the May 1, 2013 Report of Nursing Home or Assisted Living Information, the Appellant or the Veteran (it was not specified) applied for Medicaid, but that Medicaid coverage never began (indicated by a "[not applicable]" response).

Based on the above, the Board finds that the evidence of record is in sufficient to make determinations as to whether (1) the cost of the Appellant's care is subsidized by Medicaid and (2) Providence House qualifies as a nursing home/facility as defined by 42 U.S.C.A. § 1396r and 38 C.F.R. § 3.1(z).  Consequently, the Board finds that a remand is required for further development.

Additionally, in the August 2011 rating decision, the RO granted the Appellant's claim of entitlement to a death pension, with aid and attendance, effective April 1, 2011.  In the May 9, 2012 letter, however, the RO indicated that the Appellant would receive a single payment of $90.00 with an effective date of May 1, 2011.  The RO also notified the Appellant that, on and after June 1, 2011, her monthly death pension payment would be noncompensable due to excess countable income.  Despite this, in the April 2013 statement of the case, the DRO only adjudicated the issue of whether the Appellant was entitled to a monthly death pension payment in excess of $90.00, which suggests that the $90.00 per month rate was maintained throughout the pendency of the appeal.  The DRO seemingly acknowledged the assignment of a noncompensable monthly payment on and after June 1, 2011 by captioning the claim on appeal as "propriety of the reduction."  However, the adjudication contained with the statement of the case was limited to the matter of the Appellant's entitlement to a monthly death pension payment in excess of $90.00.  Subsequently, in an August 2013 letter, the RO notified the Appellant that her monthly death pension payments were increased to $90.00, effective January 1, 2012.  Based on the above, it is unclear to the Board what benefits have been granted to the Appellant consequent to her claim of entitlement to a death pension, with aid and attendance, and the effective dates of those benefits.  As such, given that the Appellant's claim is being remanded for other reasons, the Board finds the RO should provide clarification as to the death pension benefits granted to the Appellant and the effective dates of those benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the appropriate entity or entities, including, but not limited to Providence House, to determine whether Providence House has been a Medicaid-approved facility since April 1, 2011.  The RO should determine the periods since April 1, 2011 (using specific dates) that Providence House was and was not a Medicaid-approved facility.

2.  The RO should contact the appropriate entity or entities to determine whether the PACE program has been a Medicaid-subsidized program since April 1, 2011.  The RO should determine the periods since April 1, 2011 (using specific dates) that the PACE program was and was not a Medicaid-subsidized program.

3.  The RO should contact the appropriate entity or entities to determine:

(a) whether the cost of care for a participant in the PACE or PACE ESP program (generally and, specifically, the Appellant) is necessarily Medicaid-subsidized; OR 

(b) whether an individual (in general and, specifically the Appellant) can participate in the PACE or PACE ESP program without the cost of his or her care being subsidized by Medicaid (or MassHealth), including, but not limited to, as a result of disqualification from the Medicaid subsidy due to excessive income.

4.  The RO should contact the appropriate entity or entities, including, but not limited to Providence House, to ascertain whether Providence House satisfies the definition of nursing home or nursing facility as defined in 38 C.F.R. § 3.1(z) and/or 42 U.S.C.A. § 1396r, respectively.  (While aspects of these definitions have been provided in the body of the remand above, the statute and regulation require the satisfaction of additional factors not discussed herein in order for a facility to meet the definition of nursing home and/or facility.  The RO should also consider these additional factors.)

5.  All attempts to secure the evidence described in paragraphs #1, #2, #3, and #4 must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the evidence, the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific evidence the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that evidence; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Appellant that she is ultimately responsible for providing the evidence.  The Appellant and her representative must then be given an opportunity to respond.

6.  Once the above actions have been completed, the RO must re-adjudicate the Appellant's claims, to include consideration of all relevant evidence of record.  In so doing, the RO must specifically address:

(a) the period(s) of time when Providence House was a Medicaid-approved facility since April 1, 2011; 

(b) whether the cost of the care the Appellant received since April 1, 2011 was subsidized by Medicaid through the PACE program, or whether she did not qualify for Medicaid through the PACE program, to include as a result of excessive income; and 

(c) whether Providence House satisfies the statutory and/or regulatory definitions as a nursing home/facility, as defined in 38 C.F.R. § 3.1(z) and 42 U.S.C.A. § 1396r. 

If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

